PER CURIAM.
The petitioner herein seeks to quash the trial court’s order transferring the cause to Duval County upon the motion of the State for a change of venue.
We have carefully reviewed the matter and conclude that the petition for a writ of certiorari should be granted. The order transferring the cause from Escambia to Duval County is hereby quashed under the authority of Rhoden v. State, 179 So.2d 606 (Fla.App.1st, 1965).
It is so ordered.
SPECTOR, C. J., and JOHNSON, J., concur.
WIGGINTON, J., dissents.